Citation Nr: 0209503	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of multiple joints.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1968.  He died on January [redacted], 2002.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that denied the veteran's claim of service connection 
for degenerative arthritis of multiple joints.


VACATUR

The Board issued a decision on March 14, 2002, concerning the 
claim of service connection for degenerative arthritis of 
multiple joints.  On July 22, 2002, the veteran's wife 
notified the Board that the veteran had earlier died on 
January [redacted], 2002.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
In these circumstances, the appropriate remedy is to vacate 
the Board decision (which causes the underlying RO decision 
to be vacated as well) and dismiss the appeal.  Landicho, 
7 Vet. App. at 54.  Such action ensures that the Board 
decision and underlying RO decision will have no preclusive 
effect in the adjudication of any accrued-benefits claim 
derived from the veteran's entitlements.  Id.

Accordingly, consistent with the United States Court of 
Appeals for Veterans Claims reasoning set forth in Landicho, 
the Board vacates its March 14, 2002 decision.


ORDER

The March 14, 2002, Board decision is vacated.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

